Citation Nr: 0805273	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for the service-connected post-traumatic stress 
disorder PTSD.  

2.  Entitlement to an effective date prior to April 3, 2004 
for the grant of service connection for the service-connected 
PTSD.  




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The service-connected PTSD currently is not shown to be 
productive of total social and industrial inadaptability.  

2.  The veteran's original claim of service connection for 
PTSD was received on April 3, 2004, more than one year 
following his discharge from service.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 70 percent for the service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2007).  

2.  An effective date earlier than April 3, 2004, the date of 
the original claim. for the grant of service connection for 
PTSD is not assignable.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.114, 
3.151, 3.155, 3.303, 3.400 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in June 2004 and February 2007 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed February 2005 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the June 2004 and 
February 2007 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in his April 2004 private examination, July 2004 
VA examination and December 2004 private examination, in 
which a description was made on the effect of the service-
connected disability on employability and daily life.  These 
statements indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  

Finally, the February 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the October 2005 Statement of the Case.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 70 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The RO granted service connection for PTSD and assigned a 70 
percent evaluation in February 2005, effective in April 2004, 
the date of claim.  This evaluation has remained in effect 
since that time.  

During an April 2004 private examination, the veteran 
reported the military stressors that led to his PTSD 
symptoms.  He complained of frequent intrusive thoughts, 
nightmares, distress at exposure to triggers which remind him 
of past trauma, avoidance of conversations about past 
service, estrangement and detachment from others, sleep 
disturbances, irritability and anger outbursts, concentration 
and memory problems and hypervigilance.  

The veteran reported that, during his free time, he avoided 
people.  He avoided crowds and preferred to spend quiet time 
alone.  He had restless sleep every night.  He had difficulty 
focusing on tasks and difficulty reading.  

The veteran also had some depressive symptoms and had a past 
history of suicidal ideation.  He also reported occasional 
auditory and visual illusions or hallucinations.  He reported 
hearing his name called and reported seeing shadows or 
movement in his peripheral vision.  He had a past history of 
substance abuse and reported some attempts to reduce anxiety 
with substances.  

On examination, the veteran's mood was noted to be anxious, 
and his affect was restricted.  Thought process was linear.  
He had no current hallucinations or delusions.  Attention, 
judgment and insight were fair.  The veteran was diagnosed 
with severe chronic PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 33.  

The veteran was prescribed medication to treat his 
psychiatric problems.  The examiner stated that because of 
his service-connected PTSD, the veteran was severely 
compromised in his ability to sustain social relationships.  
The veteran was also severely compromised in his ability to 
sustain work relationships.  The examiner considered him 
permanently and totally disabled and unemployable.  

During his July 2004 VA examination, the veteran again 
reported the military stressors that led to his PTSD 
symptoms.  His explosive behavior led to frequent problems on 
the job.  His history of verbal and physical altercations and 
alcohol abuse required past inpatient treatment.  He had not 
worked since 2001 due to his psychiatric condition.  

He had been married for 34 years and had 2 kids.  He 
described his familial relationships as "rocky."  He had 
such PTSD symptoms as dysphoria, inertia, crying spells, 
anhedonia, social withdrawal, cognitive difficulties, 
hypervigilance, anxiety, explosiveness and mood lability, 
sleep disturbance, nightmares, avoidance of crowds, intrusive 
imaging, episodic suicidal ideation and estrangement from his 
family.  

On examination, the veteran's mood was sad and affect was 
angry.  He had no current delusions, hallucinations or 
suicidal intent or plan.  He was diagnosed with severe 
chronic PTSD and assigned a GAF score of 46.  

The VA examiner indicated that the veteran's PTSD symptoms 
were daily, intrusive and disabling.  The examiner noted the 
veteran had not worked since 2001 due to his PTSD symptoms.  

The PTSD reportedly had led to estrangement from his children 
and wife.  He avoided crowds and had minimal social 
interactions.  He had no impairment of thought process or 
inappropriate behavior.  

During a December 2004 private examination, the veteran 
reported current PTSD symptoms including intrusive thoughts, 
nightmares, distress at exposure to triggers which remind him 
of past trauma, avoidance of conversations about past 
service, estrangement and detachment from others, sleep 
disturbance, irritability and anger outbursts, concentration 
and memory problems, hypervigilance, depressed mood, and 
auditory and visual hallucinations.  

The veteran was diagnosed with severe chronic PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
35.  

The examiner stated that, due to his PTSD, the veteran was 
severely compromised in his ability to sustain social 
relationships and severely compromised in his ability to 
sustain work relationships.  The examiner stated the veteran 
was unable to work because of his PTSD.  

The examiner opined that the veteran was permanently and 
totally disabled and unemployable.  The examiner noted that 
he was unable to perform any jobs that he previously 
attempted.  The examiner commented that the veteran was 
unable to survive in any work environment and there were no 
alternative job possibilities that would be tolerable.  

The remaining treatment records from July 2004 to June 2005 
are replete with reference to treatment for PTSD symptoms. 

Given this record, the Board finds that the evidence does not 
support the assignment of a rating higher than the currently 
assigned 70 percent evaluation in this case.   

In this regard, the veteran in his most recent VA examination 
was assigned GAF score of 46.  Additionally, in his April and 
December 2004 private examinations, the veteran was assigned 
GAF scores of 33 and 35 respectively.  GAF scores that range 
from 31 to 50 are consistent with serious to major impairment 
in functioning.  

However, as the veteran does not exhibit gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, or inability to perform 
activities of daily living, the evidence does not show total 
occupational and social impairment.  

A disability evaluation is assigned based on all the evidence 
of record that bears on occupation and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination, or solely on 
the basis of social impairment.  See 38 C.F.R. §§ 4.126 
(2005).  Although the veteran's GAF score is not dispositive, 
it must certainly be considered in the evaluation of the 
service-connected PTSD.  

Further, the Board notes that the veteran in this case 
already has been assigned a total rating based on individual 
unemployability due to the service-connected PTSD.  
Accordingly, the Board finds that the claim for an increased 
rating higher than 70 percent must be denied.  
 

III.  Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  However, if the claim is received within one year 
of separation from service, the effective date will be the 
day following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  

Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 
 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In the present case, the veteran's initial claim of service 
connection for PTSD was received by the RO on April 3, 2004.  
In February 2005, the RO granted service connection for PTSD 
and assigned a 70 percent evaluation as of April 3, 2004, the 
date the veteran's claim was received.  

The veteran contends that he is entitled to an earlier 
effective date via application of 38 C.F.R. § 3.114.  

The Board notes that an effective date prior to the date of 
claim cannot be assigned under 38 C.F.R. § 3.114(a) unless 
the veteran met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (1997); 62 Fed. Reg. 63,604 (1997).  

The Board finds that the veteran's claim for an effective 
date earlier than April 3, 2004, for the award of service 
connection for PTSD must be denied.  

Although the Board acknowledges that the General Counsel of 
VA has held that the addition of PTSD as a diagnostic entity 
in the schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a), 
because the veteran did not satisfy the criteria for a 
diagnosis of PTSD in April 1980, the evidence does not show 
that he met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously since 
that time.  

The first diagnosis of PTSD of record is dated in April 2004.  
Although the veteran contends that he has had symptoms since 
service, the record simply does not show that he was 
diagnosed with PTSD in April 1980 or that the disorder has 
been present continuously since that time.  As such, 38 
C.F.R. § 3.114(a), by its terms, is not applicable to the 
veteran's case.  

The Board observes that the veteran's reliance on McCay v. 
Brown, 9 Vet. App. 183, 189 (1996), is misplaced.  The Board 
reiterates that, regardless of whether VA's April 1980 
promulgation of Diagnostic Code 9411 constitutes a 
liberalizing law or VA issue, the veteran is not shown to 
have been diagnosed as having PTSD until April 2004.  

Further, the veteran does not allege that he filed an earlier 
claim.  As such, this must be the effective date for the 
award of service connection.  Application of the governing 
laws permits no earlier effective date, as there is no 
document prior to April 3, 2004 that can be considered either 
a formal or informal claim for service connection for PTSD.  
See 38 C.F.R. §§ 3.151, 3.155.  

The Board acknowledges the veteran's contention that his PTSD 
symptoms started in the Republic of Vietnam.  The Board 
observes, however, that a specific claim must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  As noted, the veteran did not file a claim with VA 
before April 3, 2004.  

Because 38 C.F.R. § 3.114 cannot be favorably applied in the 
veteran's case, April 3, 2004, the date of claim is the 
earliest effective date for the grant of service connection 
for PTSD.  



ORDER

An increased, initial evaluation in excess of 70 percent for 
the service-connected PTSD is denied.  

The claim for an effective date earlier than June 11, 2003, 
for the award of service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


